[PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                      ________________________
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 02-12924                   January 14, 2005
                       ________________________          THOMAS K. KAHN
                                                               CLERK
                   D. C. Docket No. 01-00028-CR-01-2


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                  versus

CARL M. DRURY, JR., M.D.,
Doctor,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (January 14, 2005)

Before EDMONDSON, Chief Judge, TJOFLAT, ANDERSON, BIRCH, DUBINA,
BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit
Judges.

BY THE COURT:
      On February 3, 2004, we granted rehearing en banc to consider whether the

purely intrastate use of a facility of interstate commerce -- namely, a telephone --

satisfied the jurisdictional requirements of 18 U.S.C. § 1958, the federal murder-

for-hire statute. See United States v. Drury, 358 F.3d 1280 (11th Cir. 2004). The

linguistic issue in the case was the meaning of the phrase “uses . . . any facility in

interstate or foreign commerce” -- specifically, whether “in interstate . . .

commerce” modified “uses” or “facility.”

      In the time since we granted rehearing en banc, Congress has amended the

statute to resolve definitively that precise question. As part of the Intelligence

Reform and Terrorism Prevention Act of 2004, Pub. L. No. 108-458, 118 Stat.

3638, Congress amended § 1958 by “striking ‘facility in’ and inserting ‘facility

of.’” Id. § 6704. The new version of § 1958 thus reads, “Whoever . . . uses . . . any

facility of interstate or foreign commerce . . . .”, thereby obviating the question of

statutory construction at issue in this case for all future convictions under § 1958.

This amendment makes clear that § 1958 now establishes federal jurisdiction

whenever any “facility of interstate commerce” is used in the commission of a

murder-for-hire offense, regardless of whether the use is interstate in nature (i.e.

the phone call was between states) or purely intrastate in nature (i.e. the phone call

was made to another telephone within the same state).

                                           2
      In light of this development, this case no longer merits en banc review.

Rehearing en banc is disfavored and ordinarily will not be ordered unless it is

necessary to maintain uniformity in the Court’s decisions or -- as was the case here

-- if “the proceeding involves a question of exceptional importance.” Fed. R. App.

Proc. 35(a); see also 11th Cir. R. 35-3. Simply put, this case no longer involves

such a question. We therefore VACATE the order of February 3, 2004 insofar as

it grants rehearing en banc in this case. We do not, however, reinstate the panel

opinion, and instead we REMAND the case to the panel for further consideration.




                                         3